Russell, C. J.
1. (a) Under the law of the State of South Carolina, upon which the plaintiff bases his action, damages can not be recovered for an injury inflicted by a fellow servant engaged in the same work with the person alleged to have been injured; but a servant is not precluded from recovery for an injury consequent upon an improper order given by one authorized by the defendant to supervise or direct the work in question. During the pendency of the work, at least, such a one would be a superior agent of the company or of that particular officer of the company who in fact had the right to control or direct the services of the party injured.
(6) Even if the person who gave the improper order may properly be held to be a fellow servant, the award of a nonsuit is not warranted when it is issuable, under the evidence, whether the proximate cause of the injury was the negligence of a fellow servant, or the negligence of the defendant in failing to supply a sufficient number of fellow servants to insure the safety of the plaintiff in the performance of the work assigned to him, at the time and place of the work and under the circumstances under which the work was to be done, or the negligence of the defendant in employing and retaining in its service, as a fellow servant with the plaintiff, one whose character and habits so far unsuited him for employment in the work in which the defendant’s servants were engaged as to jeopardize the plaintiff’s safety. Questions of negligence are for the jury alone, and the determination of the proximate cause is involved in and essential to the ascertainment of what negligence, as well as whose negligence, the injury is properly to be attributed to. A court can no more determine upon an issue as to what particular act or circumstance was the proximate cause of an alleged injury than it can determine that the same particular act was an act of negligence; for the jury might determine that the act which the court held was the proximate cause was not negligence, while they might be of the opinion that an act adjudged not to be the proximate cause of the injury was negligence.
2. In view of the evidence disclosing that the plaintiff did not, upon cross-examination, withdraw or alter in any material respect the testimony delivered by him in response to the direct examination,. the ruling of the Supreme Court in Evans v. Josephine Mills, 119 Ga. 448 (46 S. E. 674), is not in point.
3. Where the laws of a foreign State are pleaded as a basis of an action, the laws of that State are to be applied in determining the plaintiff’s right to recover. The laws of a foreign jurisdiction are to be given the same construction by the courts applying the remedy as that given by its court of last resort. Under the rulings of the Supreme Court of South Carolina, the term “appliances” includes human agencies; and in this view, the proof offered by the plaintiff in support of his allegation that the defendant had failed to furnish a sufficient number of fellow servants sufficed to withstand a motion to nonsuit.
4. The evidence was sufficient to have authorized the jury to find that the plaintiff exercised ordinary care for his own safety, and that his injuries *140were due and traceable either to the negligence of the .directing agent of the defendant in giving an unusual and improper order in connection with the dropping of the rail, or to the negligence of the defendant in failing to supply fellow servants with sufficient strength and intelligence to perform the work in hand, or to the negligence of the defendant in employing and retaining in its employ a servant whose character and conduct at the time and place in question were such as to make what otherwise would have been a safe place of labor an unsafe place to work. The plaintiff’s petition averred that the defendant was negligent on each and all of these grounds, and the plaintiff was entitled to recover upon proof of any one of them, if the jury determined that any one of the charges of negligence was sustained. Consequently the court erred in awarding a nonsuit. Judgment reversed.
Decided January 20, 1914.
Action for damages; from city court of Savannah — Judge Davis Freeman. July 23, 1913.
Oliver & Oliver, for plaintiff.
Anderson, Cann & Cann, for defendant.